Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2, 5 – 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izadian (US 20160043475) in view of Kamo (US 20180301815).
	Regarding claim 1, Izadian teaches a slot antenna comprising a substrate-integrated waveguide (SIW) in which a plurality of bent slots is formed (waveguide antenna, such as a 77 GHz waveguide folded slot antenna configured to propagate millimeter electromagnetic waves (0039, Fig 1))
Izadian fails to teach:
at least one processor electrically connected to the slot antenna
and a differential line electrically connecting the slot antenna to the at least one processor
However, Kamo teaches:
at least one processor electrically connected to the slot antenna (A radar system would include the radar device and a signal processing circuit that is connected to the microwave integrated circuit of the radar device(0194))
and a differential line electrically connecting the slot antenna to the at least one processor (Fig. 22 shows the processor being connected to the slot antenna)
Izadian and Kamo are considered analogous since they are both in the field of slot antennas therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the presented invention to combine the teachings of Izadian and Kamo in order to have a processor coupled to the slot antenna for signal processing. 
Regarding claim 2, Izadian further teaches:
a first line extending from a portion of the substrate-integrated waveguide in a width direction of the substrate-integrated waveguide (Fig. 4 element 404a)
a second line formed so as to be spaced apart from the first line, the second line extending from a portion of the substrate-integrated waveguide in the width direction (Fig. 4 element 404b)
Regarding claim 5, Izadian teaches the limitations set forth above, but does not specifically discloses:
wherein the substrate-integrated waveguide comprises: a first metal plate 
a second metal plate configured to be in electrical communication with the first metal plate via a plurality of via holes 
a dielectric located between the first metal plate and the second metal plate 
However, Kamo teaches:
wherein the substrate-integrated waveguide comprises: a first metal plate (Fig 16D element 110)
a second metal plate configured to be in electrical communication with the first metal plate via a plurality of via holes (Fig 16D element 120)
a dielectric located between the first metal plate and the second metal plate (Fig 16D element 110c)
Izadian and Kamo are considered analogous since they are both in the field of slot antennas therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the presented invention to combine the teachings of Izadian and Kamo in order to have slot  antennas created on substrates with a dielectric in between them to have proper channels for waveguides. 
Regarding claim 6, Izadian further teaches wherein the plurality of bent slots is formed in the first metal plate (Fig. 6, waveguide 604 is formed in the waveguide layer (0043))
Regarding claim 7, Izadian further teaches wherein the via holes are removed around a portion of the substrate-integrated waveguide in which the differential line is formed (Fig. 4 has no radiating holes in which the differential line is formed)
Regarding claim 8, Izadian further teaches wherein the second line is formed symmetrically to the first line with respect to an imaginary line formed between the first line and the second line (Fig. 4 shows symmetrical lines)
Regarding claim 9, Izadian further teaches:
wherein the first line comprises: a first sub line extending from the substrate-integrated waveguide in the width direction (Fig.4 shows a first sub line)
a second sub line extending from the first sub line toward the second line while forming an acute angle or an obtuse angle with the first sub line (Fig.4 shows a second sub line making an angle at intersection)
a third sub line extending from the second sub line in the width direction (Fig. 4 shows a third sub line)
(Fig. 4 shows lines being rounded).
Regarding claim 11, Izadian further teaches 
wherein the second line comprises: a first sub line extending from the substrate-integrated waveguide in the width direction (Fig.4 shows a first sub line)
a second sub line extending from the first sub line toward the first line while forming an acute angle or an obtuse angle with the first sub line (Fig.4 shows a second sub line making an angle at intersection)
a third sub line extending from the second sub line in the width direction (Fig. 4 shows a third sub line)
Regarding claim 12, Izadian further teaches wherein the substrate-integrated waveguide comprises a slot formed between the first line and the second line (Fig. 4 shows the slot formed in the first and second lines).
Regarding claim 13, Izadian further teaches 
wherein the substrate-integrated waveguide comprises: a first slot extending long in a longitudinal direction of the substrate-integrated waveguide (Fig.4 shows the slot extending in a longitudinal direction)
a second slot extending from an end of the first slot in a direction different from the longitudinal direction; and a third slot extending long from an end of the second slot in the longitudinal direction (Fig. 4 shows slots extending from an end)
Regarding claim 14, Izadian further teaches wherein an imaginary center line in a horizontal direction of the first slot is spaced apart from an imaginary center line of the substrate-integrated waveguide, which extends in the longitudinal direction, in a first direction (Fig. 4 shows these lines)
(Fig. 4 shows the third slot being separated)
Regarding claim 16, Izadian teaches wherein at least a portion of the second slot intersects the imaginary center line (Fig. 4 shows the second slot interesting the imaginary center line)
Regarding claim 19, Izadian teaches wherein each of the plurality of bent slots has a length corresponding to a half wavelength of a resonant frequency for transmitting and receiving electromagnetic waves (For example, the length of the slot may be resonant at approximate half the wavelength of the electromagnetic energy in the waveguide (0023))
Allowable Subject Matter
Claims 3,4, 17, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ARTEM MELKUNOV/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648